— Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority made on or about December 4, 1985, which, after a hearing, found the petitioner guilty of certain charges and suspended him from his employment as a car maintainer. By order of this court, dated May 26, 1987, the matter was remitted to the respondent to make written findings setting forth the essential facts and evidence upon which it relied in its determination, and the proceeding was held in *756abeyance in the interim (see, Matter of Becton v New York City Tr. Auth., 130 AD2d 745). On July 7, 1987, the respondent made its findings.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
A review of the entire record reveals that there was substantial evidence to support the respondent’s determination as to the charges (see, Matter of Purdy v Kreisberg, 47 NY2d 354).
As to the petitioner’s request for payment of "differential pay” pursuant to rule 157 of the respondent’s rules and regulations, this request is premature. We express no opinion as to whether or not he may be entitled to such pay, since he must first exhaust his administrative remedies as to this claim before seeking relief under CPLR article 78 (see, Matter of Plummer v Klepak, 48 NY2d 486, cert denied 445 US 952). Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.